 

ADAMIS PHARMACEUTICALS CORPORATION 8-K [admp-8k_070616.htm]

 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is dated as of July 11,
2016 (the “Agreement Date”) and is entered into by and among Adamis
Pharmaceuticals Corporation, a Delaware corporation (the “Company”), and the
“Investors” named in that certain Purchase Agreement dated the date hereof and
entered into by and between the Company and each of the Investors (the “Purchase
Agreement”). Capitalized terms used herein have the respective meanings ascribed
thereto in the Purchase Agreement, unless otherwise defined herein.

 

WHEREAS, as of the date hereof, the Investors own Registrable Securities of the
Company; and

 

WHEREAS, the parties desire to set forth certain registration rights applicable
to the Registrable Securities.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
any Registrable Securities.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” means, collectively, the (i) the Shares, (ii) the
Warrants, (iii) the Warrant Shares, and (iv) any other securities issued or
issuable with respect to or in exchange for Registrable Securities, whether by
merger, charter amendment or otherwise; provided, that, a security shall cease
to be a Registrable Security upon (A) sale to the public pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale without volume restrictions by the applicable
Investor pursuant to Rule 144 (and, with respect to Warrant Shares, giving
effect to and assuming a net exercise of the Warrant by the Investor).

 

1 

 

 

“Registration Deadline” means the sixtieth (60th) calendar day following the
Initial Filing Deadline.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“Required Investors” means the Investors beneficially owning a majority of the
Registrable Securities (without taking into account any limitations on
conversion or exercise).

 

“SEC” or the “Commission” means the U.S. Securities and Exchange Commission.

 

“Shares” means the shares of Common Stock that are issued or issuable upon
conversion of the shares of the Company’s Series A-2 Convertible Preferred Stock
(“Preferred Stock”) that were issued pursuant to the Purchase Agreement (without
taking into account any limitations on conversion).

 

“Warrants” means the warrants issued to the Investors pursuant to the Purchase
Agreement.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants (without taking into account any limitations on
conversion) and shares of Common Stock issuable on the conversion of Preferred
Stock issued or issuable on exercise of the Warrants.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2 

 

 

2. Registration.

 

(a)          Registration Statements.

 

(i)          Filing of Registration Statement. As soon as reasonably practicable
following the Agreement Date, but no later than August 26, 2016 (the “Initial
Filing Deadline”), the Company shall prepare and file with the SEC one
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities), covering the resale of
all of the Registrable Securities, and shall use its best efforts to cause such
Registration Statement to be declared effective as promptly as reasonably
practicable thereafter. Subject to any SEC comments, such Registration Statement
shall include the plan of distribution attached hereto as Exhibit A (or such
other plan reasonably requested by the Required Investors). Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock as may become issuable due to an increase in
the number of Shares or Warrant Shares resulting from changes in the conversion
rate of the Preferred Stock, or the number of shares issuable upon exercise of
the Warrants. Such Registration Statement may include any shares of Common Stock
or other securities for the account of any other holder with registration rights
pursuant to written agreements entered into with the Company before the date of
this Agreement (or such shares may be registered on separate registration
statements filed before or after the Registration Statement is filed), but shall
not include any other shares of Common Stock or other securities without the
prior written consent of the Required Investors. Except as contemplated by the
preceding sentence or pursuant to registration statements filed and declared
effective by the SEC before the Agreement Date, the Company shall not register
additional shares of Common Stock until the Registration Statement is declared
effective or, if earlier, until the Registrable Securities no longer constitute
Registrable Securities. The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Investors and their
counsel prior to its filing or other submission. If a Registration Statement
covering the Registrable Securities as provided above is not filed with the SEC
on or prior to the Initial Filing Deadline the Company will make pro rata
payments to each Investor, as liquidated damages and not as a penalty, in an
amount equal to one percent (1.0%) of the aggregate purchase price of the
Warrants and Preferred Stock purchased by such Investor pursuant to the Purchase
Agreement for each 30-day period or pro rata for any portion thereof following
the Initial Filing Deadline for which no Registration Statement is filed with
respect to the Registrable Securities, until such time as the Registrable
Securities (giving effect to and assuming a net exercise of the Warrant by the
Investor) may be sold without volume limitations pursuant to Rule 144. Any such
payment shall be in addition to any other remedies available to the Investor at
law or in equity, whether pursuant to the terms hereof, the Purchase Agreement,
the Certificate of Designation, or otherwise. Such payments shall be made to
each Investor in cash no later than three (3) Business Days after the end of
each 30-day period.

 

(b)        Expenses. The Company will pay all expenses associated with effecting
the registration of the Registrable Securities, including filing and printing
fees, the Company’s counsel and accounting fees and expenses, costs associated
with clearing the Registrable Securities for sale under applicable state
securities laws, listing fees, and reasonable fees and expenses of one counsel
to the Investors, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

 

3 

 

 

(c)          Effectiveness.

 

i)           The Company shall use best efforts to have the Registration
Statement declared effective as soon as reasonably practicable after filing, but
in no event later than the Registration Deadline. The Company shall respond
promptly to any and all comments made by the staff of the Commission on the
Registration Statement, and shall submit to the Commission, with two (2)
Business Days after the Company learns that no review of the Registration
Statement will be made by the staff of the Commission or that the staff of the
Commission has no further comments on the Registration Statement, as the case
may be, a request for acceleration of the effectiveness of the Registration
Statement to a time and date not later than two (2) Business Days after the
submission of such request. The Company shall notify the Investors by facsimile
or e-mail as promptly as reasonably practicable, and in any event, within
twenty-four (24) hours, after the Registration Statement is declared effective
and shall simultaneously provide or make available to the Investors copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby. If, subject to Section 2(d)
hereof, (A) a Registration Statement covering the Registrable Securities is not
declared effective by the SEC prior to the earlier of (i) five (5) Business Days
after the SEC shall have informed the Company that no review of the Registration
Statement will be made or that the SEC has no further comments on the
Registration Statement, or (ii) the 60th day after the Initial Filing Deadline
(the 90th day if the SEC reviews the Registration Statement), or (B) after the
Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including, without
limitation, by reason of a stop order, or the Company’s failure to update the
Registration Statement), but excluding the inability of any Investor to sell the
Registrable Securities covered thereby solely due to market conditions, then the
Company will make pro rata payments to each Investor, as liquidated damages and
not as a penalty, in an amount equal to 1.0% of the aggregate amount invested by
such Investor for each 30-day period or pro rata for any portion thereof
following the date by which such Registration Statement should have been
effective (the “Blackout Period”), until such time as the Registrable Securities
(giving effect to and assuming a net exercise of the Warrant by the Investor)
may be sold without volume limitations pursuant to Rule 144. Any such payment
shall be in addition to any other remedies available to the Investor at law or
in equity, whether pursuant to the terms hereof, the Purchase Agreement, the
Certificate of Designation, or otherwise. The amounts payable as liquidated
damages pursuant to this paragraph shall be paid monthly within three (3)
Business Days of the last day of each month following the commencement of the
Blackout Period until the termination of the Blackout Period. Such payments
shall be made to each Investor in cash.

 

(ii)         For not more than sixty (60) days (which need not be consecutive
days) in any twelve (12) month period, the Company may suspend the use of any
Prospectus included in any Registration Statement contemplated by this Section
in the event that the Company determines in good faith that such suspension is
necessary to (A) delay the disclosure of material non-public information
concerning the Company, the disclosure of which at the time is not, in the good
faith opinion of the Company, in the best interests of the Company, or (B) amend
or supplement the affected Registration Statement or the related Prospectus so
that such Registration Statement or Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify each Investor in writing of the commencement of an Allowed Delay, but
shall not (without the prior written consent of an Investor) disclose to such
Investor any material non-public information giving rise to an Allowed Delay,
(b) advise the Investors in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable.
Notwithstanding the provisions of this Section, if an Allowed Delay is not in
connection with the review by the SEC of a Registration Statement or the
financial statements contained therein, such Allowed Delay shall not be for a
period exceeding twenty (20) consecutive days. Although an Allowed Delay would
not be a breach of this Agreement, liquidated damages would accrue during such
Allowed Delay pursuant to Section 2(c)(i).

 

4 

 

  

(d)         Rule 415; Cutback. If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use its reasonable best efforts to
persuade the SEC that the offering contemplated by the Registration Statement is
a valid secondary offering and not an offering “by or on behalf of the issuer”
as defined in Rule 415 and that none of the Investors is an “underwriter.” The
Investors shall have the right to participate or have their counsel participate
in any meetings or discussions with the SEC regarding the SEC’s position and to
comment or have their counsel comment on any written submission made to the SEC
with respect thereto. No such written submission shall be made to the SEC to
which the Investors’ counsel reasonably objects. In the event that, despite the
Company’s best efforts and compliance with the terms of this Section 2(d), the
SEC refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”), and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”). Any cut-back imposed on the Investors pursuant to this
Section 2(d) shall be allocated among the Investors on a pro rata basis and
shall be applied first to any Warrant Shares covered by such Registration
Statement, unless the SEC Restrictions otherwise require or provide or the
Investors otherwise agree. Such required cut-back would not be considered a
breach of this Agreement, unless continuing past the 60th day (or the 90th day
if the SEC reviews the registration statement) after such date as the Company is
permitted to effect the registration of such Cut Back Shares in accordance with
any SEC Restrictions (such date, the “Restriction Termination Date” of such Cut
Back Shares), provided that liquidating damages would accrue as a result as
provided in Section 2(c)(i).

 

3.           Company Obligations. The Company will use best efforts to effect
the registration of the Registrable Securities in accordance with the terms
hereof, and pursuant thereto the Company will, as expeditiously as possible:

 

(a)          use best efforts to cause such Registration Statement to become
effective and to remain continuously effective (other than during an Allowed
Delay) for a period that will terminate upon the earlier of (i) the date on
which all Registrable Securities covered by such Registration Statement as
amended from time to time, have been sold, and (iii) the date on which all
Registrable Securities covered by such Registration Statement may be sold
without volume restriction pursuant to Rule 144 (giving effect to and assuming a
net exercise of the Warrant by the Investor) (the “Effectiveness Period”) and
advise the Investors in writing when the Effectiveness Period has expired;

 

(b)          prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

(c)          provide copies to and permit counsel designated by the Investors to
review each Registration Statement and all amendments and supplements thereto no
fewer than two (2) days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects, provided that the Company is
notified of such objection, including the substance of such objection, in
writing no later than three Business Days after such counsel has been so
furnished copies of such documents;

 

5 

 

 

(d)          furnish or otherwise make available (including via EDGAR) to the
Investors and their legal counsel (i) promptly after the same is prepared and
publicly distributed, filed with the SEC, or received by the Company (but not
later than two (2) Business Days after the filing date, receipt date or sending
date, as the case may be) one (1) copy of any Registration Statement and any
amendment thereto, each preliminary prospectus and Prospectus and each amendment
or supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor that are covered by the related Registration Statement;

 

(e)          use best efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness, and (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment and to notify the
Investors of the issuance of such order and the resolution thereof;

 

(f)          use best efforts to register or qualify (unless an exemption from
the registration or qualification exists) or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such domestic jurisdictions as are reasonably requested by the Investors and
do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify, but for this Section 3(f), (ii) subject itself to
general taxation in any jurisdiction where it would not otherwise be so subject,
but for this Section 3(f), or (iii) file a general consent to service of process
in any such jurisdiction;

 

(g)          use best efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed;

 

(h)          immediately notify the Investors, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and, subject to Section 2(c)(ii) hereof promptly
prepare, file with the SEC and furnish to such holder a supplement to or an
amendment of such Prospectus as may be necessary so that such Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

6 

 

 

(i)           otherwise use best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act, including, without
limitation, Rule 172 under the 1933 Act, file any final Prospectus, including
any supplement or amendment thereof, with the SEC pursuant to Rule 424 under the
1933 Act, promptly inform the Investors in writing if, at any time during the
Effectiveness Period, the Company does not satisfy the conditions specified in
Rule 172 and, as a result thereof, the Investors are required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and

 

(j)           with a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) such date as all of the Registrable
Securities may be sold without restriction by the holders thereof pursuant to
Rule 144 or any other rule of similar effect, or (B) such date as all of the
Registrable Securities shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
1934 Act; and (iii) furnish to each Investor upon request (including via EDGAR),
as long as such Investor owns any Registrable Securities, (A) a written
statement by the Company that it has complied with the reporting requirements of
the 1934 Act, (B) a copy (or a link to a website containing the same) of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Investor of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration under Rule 144.

 

4.           Due Diligence Review; Information. The Company shall make
available, during normal business hours, for inspection and review by the
Investors, advisors to and representatives of the Investors (who may or may not
be affiliated with the Investors and who are reasonably acceptable to the
Company), all SEC Filings (as defined in the Purchase Agreement) and other
filings with the SEC, and all other corporate documents and properties of the
Company as may be reasonably necessary for the purpose of such review, for the
sole purpose of enabling the Investors and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the accuracy of such Registration
Statement.

 

5. Obligations of the Investors.

 

(a)          Each Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities and Company securities
held by it and the intended method of disposition of the Registrable Securities
held by it, as shall be required to effect the registration of such Registrable
Securities, to respond to requests by the SEC, FINRA or any state securities
commission or as may be required to be disclosed by applicable securities laws
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least five (5) Business Days prior to the
first anticipated filing date of any Registration Statement, the Company shall
notify each Investor of the information the Company requires from such Investor
if such Investor elects to have any of the Registrable Securities included in
the Registration Statement.

 

7 

 

 

(b)          Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2(c)(ii), or (ii) the happening of an event pursuant to Section 3(h) hereof,
such Investor will use its commercially reasonable efforts to promptly
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities, until the Investor is advised by
the Company that such dispositions may again be made. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

(c)          The Company shall have no obligation to make liquidated damages
payments under this Agreement to any Investor as a result of delays caused by
its breach of these obligations.

 

6. Indemnification.

 

(a)          Indemnification by the Company. To the extent permitted by law, the
Company will indemnify and hold harmless each Investor and its officers,
directors, members, employees and agents, successors and assigns, and each other
person, if any, who controls, or is alleged to control, such Investor within the
meaning of the 1933 Act, against any losses, claims, damages or liabilities,
joint or several, to which they may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon: (i) any untrue statement or
alleged untrue statement or omission or alleged omission of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state in a Blue Sky Application a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; or (v) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on an Investor’s
behalf pursuant to an Investor’s affirmative request under Section 3(f) hereof
and will reimburse such Investor, and each such officer, director or member and
each such controlling person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Investor or any such controlling person relating
to such Investor in writing specifically for use in such Registration Statement
or Prospectus.

 

8 

 

 

(b)         Indemnification by the Investors. Each Investor who is named in such
Registration Statement as a selling stockholder agrees, severally, but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from (i) any untrue statement of a material fact or any omission
of a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto, and (ii) the sale of Registrable Securities in violation of
Section 5(c) hereof; provided, however, that the foregoing indemnity shall not
apply to amounts paid in settlement of any loss, claim, damage, liability or
expense if such settlement is effected without the consent of such Investor. In
no event shall the liability of an Investor be greater in amount than the dollar
amount of the net proceeds received by such Investor upon the sale of the
Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification, and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person, unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person, or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest may exist between such person and the indemnifying party
with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

 

9 

 

 

(d)          Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by a holder of Registrable Securities. No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the 1933 Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Securities together with any indemnification obligations under
Section 6(b) above be greater in amount than the dollar amount of the net
received by it upon the sale of the Registrable Securities giving rise to such
contribution obligation.

 

(e)          The obligations of the Company and each Investor under this Section
6 shall survive the conversion of the Preferred Stock and exercise of the
Warrants in full, the completion of any offering or sale of Registrable
Securities pursuant to a Registration Statement under this Agreement, or
otherwise.

 

7. Miscellaneous.

 

(a)          Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and the Required Investors. The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.

 

(b)          Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.

 

(c)          Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. An Investor may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such person, provided that such Investor provides written notice of assignment
to the Company promptly after such assignment is effected.

 

(d)          Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors, provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction, or a transaction involving the
transfer or other disposition of all or substantially all of the Company’s
assets to another corporation or entity, or similar transaction, the Company may
assign its rights and delegate its duties hereunder to any surviving or
successor corporation without the prior written consent of the Required
Investors, after notice duly given by the Company to each Investor. In any such
transaction in which the Common Stock is converted into the equity securities of
another Person, from and after the effective time of such transaction, such
Person shall, by virtue of such transaction, be deemed to have assumed the
obligations of the Company hereunder, the term “Company” shall be deemed to
refer to such Person and the term “Registrable Securities” shall be deemed to
include the securities received by the Investors in connection with such
transaction, unless such securities are otherwise freely tradable by the
Investors after giving effect to such transaction.

 

10 

 

 

(e)          Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(f)          Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(g)         Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)         Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, but shall be interpreted as if it were written so
as to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)          Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)           Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

11 

 

 

(k)          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the federal and state courts located in New York
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement and the transactions contemplated hereby. Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

12 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Agreement as of the
date first above written.

 

 

The Company: ADAMIS PHARMACEUTICALS CORPORATION

 

  By: /s/ DENNIS J. CARLO, PH.D.   Name: Dennis J. Carlo, Ph.D.   Title: Chief
Executive Officer

 

[Investor Signature Page Immediately Follows]

 

 

 

 

Counterpart Signature Page

 

FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:

 

    Signature:   [Name of Entity]   Name:  

 

By:     Name:     Title:    

 

 

 

 

EXHIBIT A

 

PLAN OF DISTRIBUTION

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling securities received after
the date of this prospectus from a selling stockholder as a gift, pledge,
partnership distribution or other transfer, may, from time to time, sell,
transfer or otherwise dispose of any or all of their securities on any stock
exchange on which the securities may be listed, market or trading facility on
which the securities may be traded or in private transactions. These
dispositions may be at fixed prices, at prevailing market prices at the time of
sale, at prices related to the prevailing market price, at varying prices
determined at the time of sale, or at negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of securities:

 

  – ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;         – block trades in which the broker-dealer will
attempt to sell the shares as agent, but may position and resell a portion of
the block as principal to facilitate the transaction;         – purchases by a
broker-dealer as principal and resale by the broker-dealer for its account;    
    – an exchange distribution in accordance with the rules of the applicable
exchange;         – privately negotiated transactions;         – short sales
effected after the date the registration statement of which this Prospectus is a
part is declared effective by the SEC;         – through the writing or
settlement of options or other hedging transactions, whether through an options
exchange or otherwise;         – broker-dealers may agree with the selling
stockholders to sell a specified number of such shares at a stipulated price per
share;         – a combination of any such methods of sale; and         – any
other method permitted by applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the securities, from time to time, under this prospectus, or
under an amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the 1933 Act amending the list of selling stockholders to include
the pledgee, transferee or other successors in interest as selling stockholders
under this prospectus. The selling stockholders also may transfer the securities
in other circumstances, in which case the transferees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

A-1 

 

  

In connection with the sale of our securities or interests therein, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume. The selling
stockholders may also sell our securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities. The selling stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or the creation of one or more derivative securities
which require the delivery to such broker-dealer or other financial institution
of shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the
securities offered by them will be the purchase price of the securities less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of securities to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of shares of our
common stock in open market transactions in reliance upon Rule 144 under the
1933 Act, provided that they meet the criteria and conform to the requirements
of that rule.

 

The warrants we may offer will be new issues of securities with no established
trading market. Any underwriters may make a market in these securities, but will
not be obligated to do so and may discontinue any market making at any time
without notice. We cannot guarantee the liquidity of the trading markets for any
securities.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the securities or interests therein may be
“underwriters” within the meaning of Section 2(11) of the 1933 Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
securities may be underwriting discounts and commissions under the 1933 Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the 1933 Act will be subject to the prospectus delivery requirements of the
1933 Act.

 

To the extent required, the securities to be sold, the names of the selling
stockholders, the respective purchase prices and public offering prices, the
names of any agents, dealer or underwriter, any applicable commissions or
discounts with respect to a particular offer will be set forth in an
accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

A-2 

 

  

In order to comply with the securities laws of some states, if applicable, the
securities may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the securities may not
be sold, unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the 1934 Act may apply to sales of shares in the market and
to the activities of the selling stockholders and their affiliates. In addition,
to the extent applicable we will make copies of this prospectus (as it may be
supplemented or amended from time to time) available to the selling stockholders
for the purpose of satisfying the prospectus delivery requirements of the 1933
Act. The selling stockholders may indemnify any broker-dealer that participates
in transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the 1933 Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the 1933 Act and state securities laws, relating to
the registration of the securities offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the securities covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement, or (2) the
date on which all of the securities may be sold without restriction pursuant to
Rule 144 of the 1933 Act.

 

A-3 

 

 

EXHIBIT B

 

SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Adamis Pharmaceuticals Corporation, a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Amended and Restated
Registration Rights Agreement (the “Registration Rights Agreement”) of which
this document is an exhibit. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include the Registrable Securities owned by it and listed below
in Item 3 (unless otherwise specified under such Item 3) in the Registration
Statement. The undersigned, by signing and returning this Notice and
Questionnaire, understands that it will be bound by the terms and conditions of
this Notice and Questionnaire and the Registration Rights Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name:     (a) Full Legal Name of Selling Securityholder:               (b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities listed in Item 3 below are held:      

 

B-1 

 

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):      

 

2. Address for Notices to Selling Securityholder:                  

  Telephone:    

  Fax:    

  Contact Person:    



 

3. Beneficial Ownership of Registrable Securities:       (a) Type and Number of
Registrable Securities beneficially owned:                  

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

 

    Yes  ☐ No  ☐

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

    Yes  ☐ No  ☐

 

    Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

 

    Yes  ☐ No  ☐

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

    Yes  ☐ No  ☐

   

    Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

B-2 

 

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder:       Except as set forth below in this Item 5, the undersigned
is not the beneficial or registered owner of any securities of the Company other
than the securities issuable pursuant to the Purchase Agreement and listed above
in Item 3.

 

  (a) Type and Amount of other securities beneficially owned by the Selling
Securityholder:            

 

6. Relationships with the Company:       Except as set forth below, neither the
undersigned nor any of its affiliates, officers, directors or principal equity
holders (owners of 5% of more of the equity securities of the undersigned) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

    State any exceptions here:        

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein (i) that may occur subsequent to the
date hereof until the effective date of the Registration Statement (other than
changes in ownership), and (ii) at any time while the Registration Statement
remains effective if requested by the Company in connection with the filing of a
prospectus supplement or a post-effective amendment. All notices hereunder shall
be made in writing at the address set forth below.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

 

B-3 

 

  

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:     Selling Securityholder:  

 

  By:     Name:     Title:  

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

[   ]        

 

Attention: Chief Financial Officer

 

Fax No.:   (___)   ___-____

 

B-4 

 

 

 

 